        Case 1:20-cv-00919-GSA Document 4 Filed 08/06/20 Page 1 of 1

 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      ANTHOHY LUPE DE LOS SANTOS,                        No. 1:20-cv-00919-GSA
 7
                         Plaintiff,                      ORDER LIFTING STAY TO PERMIT
 8                                                       PLAINTIFF’S PAYMENT OF FILING
             v.                                          FEE AND SERVICE UPON DEFENDANT
 9
      ANDREW SAUL, Commissioner of Social
10    Security,

11                       Defendant.

12

13          On July 1, 2020, Plaintiff Anthony Lupe de los Santos filed a complaint in the above-

14   captioned action. Doc. 1. On July 7, 2020, the Court entered an order staying proceedings in this

15   matter pursuant to General Order No. 615. Doc. 3. Upon reconsideration of General Order No.

16   615, the Court has determined that the General Order contemplated: (1) Plaintiff’s payment of the

17   filing fee; and, (2) issuance of a summons and service of the complaint upon Defendant despite

18   staying proceedings in all other regards.

19          Accordingly, it is hereby ORDERED that the stay in this matter shall be lifted for the

20   limited purpose of: (1) the issuance of an order approving Plaintiff’s motion to proceed in forma

21   pauperis, or Plaintiff’s payment of the filing fee; and, (2) the issuance of the summons by the

22   Clerk of Court to permit service of the complaint on Defendant. In all other regards, the stay of

23   proceedings of this case shall continue until further order of this Court.

24
     IT IS SO ORDERED.
25

26      Dated:     August 6, 2020                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
